                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     PINE BLUFF DIVISION

CHARLES E. HAMNER ADC #143063                                                                  PLAINTIFF

V.                                       5:19CV00183 BRW/JTR

JOE PAGE III, Warden, Tucker Unit, et al.                                                   DEFENDANTS

                                                  ORDER

        I have reviewed the Recommendation submitted by United States Magistrate Judge J. Thomas

Ray and the objections. After reviewing these documents and making a de novo review of the record in

this case, I approve in part and remand the case for further consideration.

        Hamner may proceed with his failure to protect claims against Hurst, Perry, and Culclager. The

Clerk is directed to prepare a summons for Hurst, Perry, and Culclager. The U.S. Marshal is directed to

serve the Complaint1 and this Order on them without prepayment of fees and costs or security therefor.2

        Plaintiff’s objections to the Recommendation is construed as a motion for leave to amend

complaint to add retaliations claims against Page, Ford, and Powell.

        All other claims are dismissed without prejudice. Landers, Berryhill, and Riley are dismissed

without prejudice as defendants in this action. I certify that an in forma pauperis appeal of these rulings

would not be taken in good faith.3

        IT IS SO ORDERED this 20th day of June, 2019.

                                                                     Billy Roy Wilson__________________
                                                                     UNITED STATES DISTRICT JUDGE




        1
            Doc. No. 2.
        2
         If any Defendant is no longer an ADC employee, the individual responding to service
must file a sealed statement providing the unserved Defendant’s last known private mailing
address.
        3
         28 U.S.C. § 1915(a)(3).
